                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 1
                                                                        Nov 21, 2019
 2                                                                          SEAN F. MCAVOY, CLERK


 3
 4                                UNITED STATES DISTRICT COURT

 5                              EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                         No.   2:17-CR-0236-WFN-1
 7                                 Plaintiff,
                                                         ORDER AUTHORIZING
 8              -vs-                                     TEMPORARY REMOVAL OF
                                                         ELECTRONIC MONITORING
 9    NATHAN ROBERT ALDEN,                               DEVICE
10                                 Defendant.
11
12              Pending before the Court is Defendant's Motion to Temporarily Remove Electronic
13   Monitoring Device. ECF No. 86. Defendant will undergo a medical procedure that requires
14   removal of the device. Defendant represents that neither Probation Officer Carlson nor
15   Assistant United States Attorney Gregoire object to the Motion. The Court has reviewed
16   the file and Motion and is fully informed. Accordingly,
17              IT IS ORDERED that:
18              1. Defendant's Motion to Temporarily Remove Electronic Monitoring Device, filed
19   November 20, 2019, ECF No. 86, is GRANTED.
20              2. Defendant's electronic monitoring device shall be removed as directed by
21   Probation Officer Carlson. Probation Officer Carlson shall replace the electronic monitoring
22   bracelet following the medical procedure.
23              The District Court Executive is directed to file this Order and provide copies to
24   counsel AND TO United States Probation Officer Erik Carlson.
25              DATED this 21st day of November, 2019.
26
27
28                                                     WM. FREMMING NIELSEN
     11-21-19                                   SENIOR UNITED STATES DISTRICT JUDGE


     ORDER
